Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1592
                       Lower Tribunal No. F13-8045
                          ________________


                           Robert Rodriguez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Andrea R. Wolfson, Judge.

     Rier /Jordan, P.A., and Jonathan E. Jordan, for appellant.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before FERNANDEZ, LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.